 Case 14-17886             Doc 424   Filed 11/13/18 Entered 11/13/18 15:51:56       Desc Main
                                      Document     Page 1 of 19


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                           Chapter 7

GURRIE C. RHOADS                                 Case No. 14-17886

Debtor.                                          Hon. Timothy A. Barnes

                                     NOTICE OF APPLICATION

TO:      See Attached Service List

        PLEASE TAKE NOTICE that on December 4, 2018 at 10:00 a.m., the undersigned
shall appear before the Honorable Timothy A. Barnes, or whomever may be sitting in his place
and stead, in courtroom 744, United States Bankruptcy Court for the Northern District of Illinois,
Eastern Division, 219 S. Dearborn, Chicago, IL 60604 and will then and there present the First
and Final Fee Application of Shaw Fishman Glantz & Towbin LLC as Counsel to Chapter
7 Trustee for Allowance of Compensation and Reimbursement of Expenses and Related
Relief, at which time you may appear if you deem fit.

    Dated: November 13, 2018                        Respectfully submitted,

                                                    /s/ Brian L. Shaw
                                                    Brian L. Shaw
                                                    David R. Doyle
                                                    FOX ROTHSCHILD LLP
                                                    321 N. Clark Street, Ste. 800
                                                    Chicago, IL 60654
                                                    Tel: (312) 541-0151

                                                    Counsel to the Chapter 7 Trustee




250317\00001\64294656.v2
 Case 14-17886             Doc 424   Filed 11/13/18 Entered 11/13/18 15:51:56          Desc Main
                                      Document     Page 2 of 19


                                     CERTIFICATE OF SERVICE

       David R. Doyle certifies that she caused to be served a true copy of the above and
foregoing Notice of Application and First and Final Fee Application of Shaw Fishman
Glantz & Towbin LLC as Counsel to Chapter 7 Trustee for Allowance of Compensation
and Reimbursement of Expenses and Related Relief, upon the attached Service List in the
manner indicated on November 13, 2018.

                                                   /s/ David R. Doyle

Mailing Information for Case 14-17886
Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

    •   Ira Bodenstein ibodenstein@foxrothschild.com,
        plove@foxrothschild.com;chdocket@foxrothschild.com
    •   Edmond M Burke eburke@chuhak.com, mvasquez@chuhak.com
    •   Mark E. Burt meblawllc@gmail.com
    •   Barry A Chatz barry.chatz@saul.com,
        jurate.medziak@saul.com;irsiabc@aol.com;IL98@ecfcbis.com
    •   David R Doyle ddoyle@foxrothschild.com, kjanecki@foxrothschild.com
    •   Deborah K Ebner dkebner@deborahebnerlaw.com,
        webmaster@debnertrustee.com;lizd@deborahebnerlaw.com
    •   Philip Fornaro philip@fornarolaw.com,
        john@fornarolaw.com;odeta@fornarolaw.com;mark@fornarolaw.com;vince@fornarola
        w.com
    •   Kenneth E Garstka kennethegarstka@gmail.com
    •   John W Guzzardo jguzzardo@hmblaw.com, ecfnotices@hmblaw.com
    •   Jacob H. Karaca jhkaraca@ktjnet.com
    •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
    •   David P Lloyd courtdocs@davidlloydlaw.com
    •   Herman J. Marino hjmarino@marinolaw.net
    •   Monica C O'Brien gstern1@flash.net
    •   Kevin R Purtill kpurtill@chuhak.com, vjefferson@chuhak.com
    •   Brian L Shaw bshaw@foxrothschild.com, cknez@foxrothschild.com
    •   Gregory K Stern greg@gregstern.com, steve_horvath@ilnb.uscourts.gov
    •   Allison E Thompson allison.thompson@kattenlaw.com

Via Regular Mail:

See attached Service List




250317\00001\64294656.v2
                  Case
Label Matrix for local    14-17886
                       noticing          Doc 424Elecmat
                                                   Filed   11/13/18
                                                        Remington, LLC Entered 11/13/18 15:51:56      Desc Main
                                                                                          Hartz Construction
0752-1                                              Document
                                                720 Enterprise Drive  Page 3 of 19        9026 Heritage Parkway
Case 14-17886                                    Oak Brook, IL 60523-1908                 Woodridge, IL 60517-4939
Northern District of Illinois
Chicago
Tue Nov 13 10:50:01 CST 2018
U.S. BANK N.A. ND                                Village of Western Springs               U.S. Bankruptcy Court
180 N LASALLE STREET STE 2400                    740 Hillgrove Ave.                       Eastern Division
CHICAGO, IL 60601-2704                           Western Springs, IL 60558-1478           219 S Dearborn
                                                                                          7th Floor
                                                                                          Chicago, IL 60604-1702

Charles W Snyder                                 Commonwealth Properties Company          Elecmat Remington, LLC
926 Sandy Ln                                     c/o Kenneth E. Garstka                   c/o Herman J. Marino Esq.
Medina, Ohio 44256-2026                          314 N. Catherine                         53 West Jackson Boulevard
                                                 LaGrange Park, IL 60526-2003             Suite 1557
                                                                                          Chicago, IL 60604-3793

Herman Marino                                    Kevin R. Purtill                         Lincoln Way Community Bank
53 W Jackson Blvd                                Chuhak & Tecson PC                       1000 East Lincoln Highway
Suite 1557                                       30 S Wacker Drive, Ste 2600              New Lenox, IL 60451-2145
Chicago, IL 60604-3793                           Chicago, IL 60606-7512


LincolnWay Community Bank                        Mallory A Milluzzi                       Michael Jurusik
Troy & Associates                                20 N. Wacker Drive Ste 1660              Klein Thorp & Jenkins
116 N. Chicago Street                            Chicago, IL 60606-2903                   20 N Wacker Drive
Suite 202                                                                                 Chicago, IL 60606-2903
Joliet, IL 60432-4207

Office of the U.S. Trustee                       Office of the U.S. Trustee               PNC BANK
219 S. Dearborn Street Room 873                  219 South Dearborn St                    PO BOX 94982
Chicago, IL 60604-2027                           Room 873                                 CLEVELAND, OHIO 44101-4982
                                                 Chicago, IL 60604-2027


Romeo - Brook Properties Partnership I           Scott and Debra Grosse                   Sheldon C. Bell
4815 Creek Drive                                 826 Broken Lance Drive                   17148 S. Caitlin Ct.
Western Springs, IL 60558-1265                   Breckenridge, CO 80424                   Plainfield, IL 60586-9294



Stephen Jackson                                  Stephen Jackson                          Tamara Muller
109 Symonds Drive                                PO Box 429                               c/o Katten Muchin Rosenman LLP
#429                                             Hinsdale, IL 60522-0429                  Attn: William J. Dorsey, Esq.
Hinsdale, IL 60522-7330                                                                   525 W. Monroe St.
                                                                                          Chicago, IL 60661-3693

U.S. Bank National Association                   (p)US BANK                               WELLS FARGO BANK, N.A.
c/o Chuhak & Tecson, P.C.                        PO BOX 5229                              PO BOX 10438
Kevin R. Purtill                                 CINCINNATI OH 45201-5229                  MAC: X2505-036
30 S. Wacker Drive, Suite 2600                                                            DES MOINES, IA 50306-0438
Chicago, IL 60606-7512

Waste Management                                 Barry A Chatz                            David P Lloyd
700 E Butterfield Road                           Saul Ewing Arnstein & Lehr LLP           David P. Lloyd, Ltd.
Lombard, IL 60148-6000                           161 North Clark Street                   615B S. LaGrange Rd.
                                                 Suite 4200                               LaGrange, IL 60525-6864
                                                 Chicago, IL 60601-3316
Deborah K. Ebner Case 14-17886          Doc 424Gurrie
                                                  Filed   11/13/18 Entered 11/13/18 15:51:56
                                                      C. Rhoads                       Mary Jo QuirkDesc Main
Law Offices of Deborah K. Ebner                    Document
                                               4815 Creek Drive   Page 4 of 19        D’Aprile Properties
11 E. Adams, Ste. 904                           Western Springs, IL 60558-1265          40 East Hinsdale Avenue
Chicago, IL 60603-6306                                                                  Suite 200
                                                                                        Hinsdale, IL 60521-4664

Patrick S Layng                                 Scott Hoster
Office of the U.S. Trustee, Region 11           Dystrup, Hoster & Jarot, P.C.
219 S Dearborn St                               822 Infantry Drive
Room 873                                        Suite 104
Chicago, IL 60604-2027                          Joliet, IL 60435-3107
 Case 14-17886             Doc 424     Filed 11/13/18 Entered 11/13/18 15:51:56                     Desc Main
                                        Document     Page 5 of 19


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Chapter 7

GURRIE C. RHOADS                                            Case No. 14-17886

Debtor.                                                     Hon. Timothy A. Barnes
    COVER SHEET FOR APPLICATION FOR PROFESSIONAL COMPENSATION

Name of Applicant:                              Shaw Fishman Glantz & Towbin LLC

Authorized to Provide Professional              Barry Chatz, chapter 7 trustee
Services to:

Date of Order Authorizing Employment:           August 12, 2015 (effective July 9, 2015)

Period for Which Compensation is                July 9, 2015 – June 10, 2018
Sought:

Amount of Fees Sought:                          $400,000.00

Amount of Expense Reimbursement                 $21,244.49
Sought:

This is a(n):                      Interim Application                               Final Application

If this is not the first application filed herein by this professional, disclose as to all prior fee applications:
                                               Total Requested                                  Any Amount
  Date Filed         Period Covered                                      Total Allowed
                                             (Fees and Expenses)                              Ordered Withheld
     N/A                    N/A                       N/A                 N/A                N/A
Applicant:                                                      Shaw Fishman Glantz & Towbin LLC

Date:    November 13, 2018                                      By:      /s/ Brian L. Shaw
                                                                         One of its Members




250317\00001\64294656.v2
 Case 14-17886             Doc 424   Filed 11/13/18 Entered 11/13/18 15:51:56        Desc Main
                                      Document     Page 6 of 19


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                            Chapter 7

GURRIE C. RHOADS                                  Case No. 14-17886

Debtor.                                            Hon. Timothy A. Barnes

   FIRST AND FINAL FEE APPLICATION OF SHAW FISHMAN GLANTZ &
 TOWBIN LLC AS COUNSEL TO CHAPTER 7 TRUSTEE FOR ALLOWANCE OF
COMPENSATION AND REIMBURSEMENT OF EXPENSES AND RELATED RELIEF

         Shaw Fishman Glantz & Towbin LLC (“Shaw Fishman”), counsel to Barry Chatz, not

individually, but solely in his capacity as the chapter 7 trustee (the “Trustee”) of the bankruptcy

estate of Gurrie C. Rhoads (the “Debtor”), applies to this Court pursuant to 11 U.S.C. §§ 330 and

331, Rules 2002(a)(6) and 2016(a) of the Federal Rules of Bankruptcy Procedure, and Local

Bankruptcy Rule 5082-1, for entry of an order (i) allowing Shaw Fishman the amount of

$400,000 (the “Fees”) as compensation for 1,394.30 hours of professional services rendered for

the period beginning July 9, 2015 through and including June 10, 2018 (the “Application

Period”), and (ii) allowing Shaw Fishman the amount of $21,244.49 (the “Expenses”) as

reimbursement for actual costs incurred incidental to those services.           In support of this

application (the “Application”), Shaw Fishman respectfully states as follows:

                                            Background

         1.     The Debtor filed a bankruptcy petition on May 12, 2014 (the “Petition Date”)

under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), thereby

commencing the above-captioned bankruptcy case (the “Bankruptcy Case”).

         2.     On May 5, 2015, the Debtor moved to convert the Bankruptcy Case from chapter

11 to chapter 7 of the Bankruptcy Code.




250317\00001\64294656.v2
 Case 14-17886             Doc 424    Filed 11/13/18 Entered 11/13/18 15:51:56            Desc Main
                                       Document     Page 7 of 19


        3.     On May 12, 2015, the Court granted the motion and converted the Bankruptcy

Case to chapter 7 of the Bankruptcy Code.

        4.      Barry Chatz was subsequently elected chapter 7 Trustee of the Debtor’s

bankruptcy estate (the “Estate”).

        5.      The Court has core jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

        6.      On July 23, 2015, the Trustee filed the Application of Trustee for Authority to

Employ Bankruptcy Counsel [Dkt. No. 174] (the “Shaw Fishman Retention Application”) to

retain Brian Shaw, Ira Bodenstein and the law firm of Shaw Fishman Glantz & Towbin LLC

(collectively, “Shaw Fishman”) as bankruptcy counsel in connection with the above-captioned

bankruptcy case pursuant to 11 U.S.C. §§ 327 and 330 and Fed. R. Bankr. P. 2014. As set forth

in the Retention Application, the Trustee sought to retain Shaw Fishman to provide the following

services:

                (a)        Advise the Trustee with respect to his duties and powers in the Case;

                (b)        Assist and advise the Trustee with respect to the liquidation of the Estate’s
                           interest in any property;

                (c)        Assist and advise the Trustee in connection with claim resolution, if
                           necessary; and

                (d)        Perform such other legal services as may be required and in the best
                           interest of the Estate.

        7.      On August 12, 2015, the Court granted the Shaw Fishman Retention Application

and authorized the Trustee to retain Shaw Fishman, effective as of July 9, 2015 [Dkt. No. 187].

        8.      Subsequently, Shaw Fishman merged with Fox Rothschild LLP (“Fox

Rothschild”), effective June 11, 2018.           On August 7, 2018, the Court entered an order

authorizing the Trustee to retain Fox Rothschild, effective June 11, 2018. [Dkt. No. 420].




250317\00001\64294656.v2
    Case 14-17886          Doc 424     Filed 11/13/18 Entered 11/13/18 15:51:56               Desc Main
                                        Document     Page 8 of 19


        9.      This Application seeks the final allowance of the Fees as compensation for

services rendered by Shaw Fishman through June 10, 2018, and reimbursement of the Expenses

advanced by Shaw Fishman in connection with those services. Fox Rothschild will file a

separate application for fees and expenses pertaining to services rendered after June 10, 2018.

                                            Relief Requested

       10.      Shaw Fishman respectfully requests entry of an order allowing the Fees and

Expenses on a final basis.           Shaw Fishman’s statements of services rendered and expenses

incurred for the Application Period (the “Invoices”) are attached hereto as Exhibit A and

incorporated herein by reference. The Invoices provide detailed descriptions of all services

rendered in each of the categories, as well as the timekeeper, date, and amount of time expended

in each category.

       11.      In the aggregate, Shaw Fishman’s attorneys and paralegals rendered 1,394.30

hours of services in connection with this case during the Application Period at their customary

hourly rates, for an average hourly rate of $402.00, as set forth in the following chart.

             Professional                Title        Hours      Hourly rate1            Fees
             Brian L. Shaw               Member        322.5       $515-570       $175,614.50
             David L. Shaw               Member          9.3       $380-390         $3,587.00
             Ira Bodenstein              Member            1            $515          $515.00
             Joseph L. Cohen             Member          2.7            $405        $1,093.50
             Allison Hudson              Associate       2.4            $290          $696.00
             Christina M. Sanfelippo     Associate       6.9            $250        $1,725.00
             David R. Doyle              Associate     244.3       $325-370        $89,984.50
             John W. Guzzardo            Of-Counsel    648.8       $385-410       $255,908.00
             Abigail Mast                Paralegal         1            $205          $205.00
             Andrew W. Mason             Paralegal      24.5          $0-200          $400.00
             Bernard Thomas              Paralegal       1.6       $145-150           $238.00
             Carlene S. Gordon           Paralegal      60.1       $210-220        $12,880.00
             Charmala S. Donohue         Paralegal      51.3       $250-270        $13,733.00


1
   The applicable billing rate for certain of the professionals changed throughout the Case when Shaw Fishman
reevaluated its billing rates in January of each year.


250317\00001\64294656.v2
 Case 14-17886             Doc 424    Filed 11/13/18 Entered 11/13/18 15:51:56       Desc Main
                                       Document     Page 9 of 19



             Professional               Title       Hours    Hourly rate1          Fees
             Francesca Zozzaro          Paralegal      3.6          $220       $792.00
             Patricia M. Fredericks     Paralegal     14.3     $205-220       $3,013.50
             TOTAL                                  1394.3                  $560,385.00

       12.      The significant amount of time spent by Shaw Fishman attorneys is due to a

number of factors that made it extremely difficult for the Trustee to administer the Estate and

were beyond Shaw Fishman or the Trustee’s control. Those factors included: (a) the chronic

recalcitrance and outright refusal by the Debtor and his affiliates to cooperate with the Trustee’s

administration of the Estate; (b) the lack of business records maintained by the Debtor in

connection with his real estate development business, which required the attorneys at Shaw

Fishman to review scores of documents and take extensive deposition testimony from the

Debtor, his attorney and his business associate in order to understand the Debtor and his

companies’ finances, transactions and the Estate’s ownership interests; (c) the failure of the

Debtor to maintain corporate formalities or complete formation documents in connection with

his business entities; (d) the Debtor’s decision to pursue litigation against the Trustee and the

Estate, including by taking inapposite positions in connection with the ownership of assets of the

estate, failing to keep the Trustee apprised of the sales of assets in which the Estate had an

interest, and filing an adversary proceeding against the Estate and claim objections against

creditors through one or more of his business entities; and (e) the Trustee’s obligation to object

to the Debtor’s discharge under 11 U.S.C. § 727(a).

       13.      Nevertheless, Shaw Fishman has agreed to write-off and reduce the amount of its

Fees in the amount of $160,385.00, such that the total amount of Fees requested by Shaw

Fishman totals $400,000.00.

       14.      In an effort to provide the Court and parties in interest with understandable

information concerning the amount and nature of Shaw Fishman’s services during the



250317\00001\64294656.v2
 Case 14-17886             Doc 424   Filed 11/13/18 Entered 11/13/18 15:51:56         Desc Main
                                     Document      Page 10 of 19


Application Period, Shaw Fishman has classified its services into seven separate categories of

services as follows:

 Category                                                          Hours             Fees
 Case Administration                                                 76.6      $33,374.00
 Creditors & Claims                                                   1.9         $579.50
 Investigation and Discovery                                         29.2      $11,750.00
 Objection to Discharge and WSMC Agreement Litigation               936.6     $368,438.50
 Other Contested Matters and Litigation with Debtor and
 Affiliates                                                           295     $121,086.00
 Recapture Agreement                                                 29.3      $12,102.00
 Village of Western Springs                                          25.7      $13,055.00
                                                          Total    1394.3     $560,385.00

        15.     The following are separate descriptions of each category with fees incurred over

$1,000 and the total value of the services provided within each category.

                                        Case Administration

        16.     This category includes services pertaining to general case administration,

including but not limited to, preparation for and participation in hearings, meetings, telephone

conferences and other activities where various subject matters were discussed, analyzed, or

otherwise acted upon. Specific tasks in this category also included:

                a. Preparing an application to retain a broker for the sale of the real estate owned
                   by the Debtor;

                b. Addressing matters pertaining to the retention of Shaw Fishman, including
                   drafting the Trustee’s application to employ Shaw Fishman;

                c. Reviewing real estate records, agreements, schedules and other documents to
                   obtain background information necessary to provide counsel to the Trustee;

                d. Drafting an application to employ Gregory Stern as special counsel to the
                   Trustee;

                e. Communicating with the United States Trustee’s office regarding various
                   matters;

                f. Advising the Trustee with respect to the administrative claims of the Debtor’s
                   professionals incurred prior to conversion of the bankruptcy case to chapter 7;


250317\00001\64294656.v2
 Case 14-17886             Doc 424    Filed 11/13/18 Entered 11/13/18 15:51:56    Desc Main
                                      Document      Page 11 of 19


                g. Reviewing documents filed in the bankruptcy case to determine whether they
                   were pertinent to the Trustee’s administration of the Estate; and

                h. Attending related hearings.

                               Professional             Hours         Fees
                               Brian L. Shaw             32.3   $16,846.50
                               John W. Guzzardo          39.2   $15,309.00
                               David R. Doyle             1.3     $427.00
                               Bernard Thomas             0.1       $14.50
                               Carlene Gordon             3.7      $777.00
                                             Total       76.6   $33,374.00

                                          Recapture Agreement

        17.     This category includes services pertaining to that certain Recapture Agreement

dated October 28, 2002, between the Village of Western Springs (the “Village”), Commonwealth

Properties Company, L.L.C. (“CPC”), the Debtor and Rhoads Development Company (the

“Recapture Agreement”). The Recapture Agreement permitted the Debtor and CPC to recoup

some of the costs of public improvements made by the Debtor and CPC in connection with the

construction of the Commonwealth Avenue townhome development. Specific tasks in this

category included: (a)reviewing and analyzing the Recapture Agreement and related

agreements, plat of survey and site plan; (b)researching various aspects of the Recapture

Agreement under Illinois law, and advising the Trustee regarding same; and (c) counseling the

Trustee with respect to the Estate’s rights to amounts owed under the Recapture Agreement.

                               Professional             Hours         Fees
                               Brian L. Shaw              9.3    $4,801.50
                               David L. Shaw              9.3    $3,587.00
                               Joseph L. Cohen            2.2      $891.00
                               John W. Guzzardo             6    $2,310.00
                               Patricia Fredericks        2.5      $512.50
                                                Total    29.3   $12,102.00




250317\00001\64294656.v2
 Case 14-17886             Doc 424    Filed 11/13/18 Entered 11/13/18 15:51:56         Desc Main
                                      Document      Page 12 of 19


                                       Investigation and Discovery

        18.     This category includes services pertaining to the Trustee’s investigation of the

assets and business affairs of the Debtor and his business entities. Specific tasks in this category

included extensive work on the: (a) preparation and issuance of subpoenas and motions for Rule

2004 examination; (b) review of contracts, operating agreements and other documents produced

by the Debtor and his business entities; (c) asset searches; (d) preparation of a chart setting forth

the apparent organizational structure of the entities in which the Debtors holds, or appeared to

hold, an interest; and (e) appearing at related hearings before the Court.

                             Professional                  Hours         Fees
                             Brian L. Shaw                   7.1    $3,695.50
                             John W. Guzzardo               19.3    $7,480.50
                             Patricia Fredericks             2.8      $574.00
                                                   Total    29.2   $11,750.00

                    Objection to Discharge and WSMC Agreement Litigation

        19.     This category includes services pertaining to two matters: (i) the adversary

proceeding filed by the Trustee against the Debtor, Adv. Pro. No. 16-273 (the “727 Adversary

Proceeding”), in which the Trustee objected to the Debtor’s discharge pursuant to 11 U.S.C.

§ 727(a), and (ii) the Trustee’s recovery of funds owed to the Debtor under the Transition

Services Agreement (the “WSMC Agreement”) between WSMC Partners, LLC (“WSMC”) and

the Debtor. Both matters were set for a combined four-day trial in May 2018 but were settled on

the morning of the first day of the trial. The parties subsequently entered into a settlement

agreement signed by the Trustee, the Debtor, CPC, and Commonwealth Avenue Ventures

(“CAV”). On June 6, 2018, the Court entered an order approving the settlement [Dkt. No. 410].

        20.     Specific tasks in this category included:

                a. Preparing motions to extend the deadline for the Trustee to object to the
                   Debtor’s discharge;



250317\00001\64294656.v2
 Case 14-17886             Doc 424   Filed 11/13/18 Entered 11/13/18 15:51:56       Desc Main
                                     Document      Page 13 of 19


                b. Drafting an extensive complaint outlining the factual background supporting
                   the numerous grounds for denying the Debtor a discharge under 11 U.S.C.
                   § 727(a), and performing related legal research.

                c. Issuing and responding to discovery;

                d. Communicating with counsel for the Debtor and CPC regarding their repeated
                   failures to produce documents;

                e. Reviewing the documents produced by the Debtor, his attorneys and various
                   third parties;

                f. Preparing for and taking the depositions of the Debtor (which took four days),
                   his business attorney Kenneth Garstka (which took two days) and the Debtor’s
                   business associate Russell Joyce;

                g. Preparing for and defending the Debtor’s deposition of the Trustee;

                h. Drafting various discovery letters to the Debtor and his attorneys under Fed.
                   R. Civ. P. 37;

                i. Preparing and prosecuting multiple motions to compel responses to the
                   Trustee’s discovery;

                j. Drafting motions to extend discovery deadlines, as well as to reopen discovery
                   because of the Debtor’s refusal to comply with discovery;

                k. Drafting a motion to strike the Debtor’s amendment to bankruptcy Schedule
                   G, which sought to recharacterize the WSMC Agreement as an executory
                   contract;

                l. Communicating with counsel for WSMC regarding payments due under the
                   WSMC Agreement and WSMC’s agreement to escrow any payments due to
                   the Debtor;

                m. Preparing for trial, including by analyzing the lengthy deposition and 341
                   meeting transcripts, preparing trial, argument and witness outlines, drafting a
                   substantial pretrial statement and list of stipulated facts, communicating with
                   fact witnesses and preparing exhibit binders;

                n. Drafting documents related to the settlement reached by the Trustee and the
                   Debtor, including the settlement agreement, related promissory note and
                   mortgages, and a notice and motion to approve the settlement; and

                o. Attending related hearings.




250317\00001\64294656.v2
 Case 14-17886             Doc 424     Filed 11/13/18 Entered 11/13/18 15:51:56     Desc Main
                                       Document      Page 14 of 19



                            Professional                Hours           Fees
                            Brian L. Shaw                 192    $106,492.50
                            John W. Guzzardo             395.1   $155,972.00
                            David R. Doyle               205.2    $75,913.50
                            Patricia Fredericks            5.3     $1,113.00
                            Christina M. Safelippo         6.9     $1,725.00
                            Andrew W. Mason               19.5       $400.00
                            Carlene S. Gordon             56.4    $12,103.00
                            Charmala Donohue              51.3    $13,733.00
                            Francesa Zozzaro               3.6       $792.00
                            Bernard Thomas                 1.3       $194.50
                                                Total    936.6   $368,438.50


              Other Contested Matters and Litigation with Debtor and Affiliates

        21.     This category includes services pertaining to various contested matters and other

litigation between the Trustee and the Debtor and his entities, including CPC and

Commonwealth Avenue Ventures (“CAV”). This litigation included, among other things: (i) the

Trustee’s motion to enforce the automatic stay with respect to the sale of certain townhomes

owned by CPC, and (ii) the adversary proceeding filed by CAV against the Trustee, Adv. Pro.

No. 17-296, seeking to impose a resulting trust on various real estate titled in the name of the

Debtor (the “CAV Adversary Proceeding”).

        22.     Specific tasks in this category included:

                a. Drafting cease and desist letters relating to the Debtor’s utilization of his
                   business entities to conduct business without the knowledge or approval of the
                   Trustee;

                b. Preparing a motion to enforce the automatic stay and recording lis pendens on
                   the townhomes;

                c. Negotiating an escrow agreement for the net proceeds from the sale of
                   townhomes during the Bankruptcy Case;

                d. Analyzing and responding to the Debtor’s motion to compel the Trustee to
                   abandon property of the Estate;




250317\00001\64294656.v2
 Case 14-17886             Doc 424    Filed 11/13/18 Entered 11/13/18 15:51:56      Desc Main
                                      Document      Page 15 of 19


                e. Reviewing the complaint filed by CAV and researching Illinois law on
                   resulting trusts;

                f. Researching and drafting a motion to dismiss the CAV Adversary Proceeding
                   for lack of standing and drafting a reply brief in support of the motion; and

                g. Attending related hearings.

                             Professional            Hours              Fees
                             Brian L. Shaw             59.2       $31,922.00
                             Ira Bodenstein               1          $515.00
                             John W. Guzzardo         185.7       $73,466.00
                             Allison Hudson             2.4          $696.00
                             David R. Doyle            37.8       $13,644.00
                             Andrew Mason                 5            $0.00
                             Patricia Fredericks        3.7          $814.00
                             Bernard Thomas             0.2           $29.00
                                             Total     295       $121,086.00

                                       Village of Western Springs

        23.     This category includes services pertaining to the Trustee’s investigation into the

claim of the Village against the Estate. Specific tasks included: (a) meeting with counsel for the

Village; (b) analyzing settlement proposals pertaining to the resolution of claims by and between

the Estate and the Village; and (c) reviewing documents pertaining to the business dealings

between the Village and the Debtor.

                              Professional               Hours         Fees
                              Brian L. Shaw               22.4   $11,753.50
                              Joseph L. Cohen              0.4      $162.00
                              John W. Guzzardo             2.9    $1,139.50
                                                 Total    25.7   $13,055.00


        24.     The hourly rates charged by Shaw Fishman compare favorably with the rates

charged by other Chicago metropolitan firms having attorneys and paralegals with similar

experience and expertise as the Shaw Fishman professionals. Further, the amount of time spent

by Shaw Fishman with respect to the case is reasonable given the difficulty of the issues


250317\00001\64294656.v2
 Case 14-17886             Doc 424   Filed 11/13/18 Entered 11/13/18 15:51:56         Desc Main
                                     Document      Page 16 of 19


presented, the time constraints imposed by the circumstances, the sophistication and experience

of opposing counsel and the ultimate benefit to the estate.

        25.     Whenever possible, Shaw Fishman has conscientiously attempted to avoid having

multiple attorneys appear or confer on behalf of the Trustee. To the greatest extent possible,

meetings, court appearances, negotiations and other matters were handled on an individual basis.

In certain circumstances, however, it was necessary for more than one Shaw Fishman attorney to

appear in Court at the same time or attend a deposition. Similarly, on certain occasions, Shaw

Fishman had more than one attorney attend a meeting to strategize on issues that had particular

import to the case.

        26.     This case involved issues that were legally and factually complex. The 727

Adversary Proceeding in particular required an incredible amount of investigation and diligence

by Shaw Fishman in light of the lack of corporation from the Debtor, the lack of formation

documents or business records for the Debtor’s business entities and active interference from the

Debtor. Given the criteria set forth in 11 U.S.C. § 330, namely: (a) the nature, extent and value

of the services; (b) the time spent; (c) the rates charged for such services; (d) the performance of

the services within a reasonable amount of time commensurate with the complexity, importance

and nature of the problem, issue or task addressed; and (e) the reasonableness of the services

based on the compensation charged by comparably skilled practitioners in other bankruptcy and

non-bankruptcy matters, Shaw Fishman respectfully submits that the requested compensation

represents a fair and reasonable amount that should be allowed in full and on a final basis.

                                             Expenses

        27.     The aggregate amount of expenses for which reimbursement is being sought is

$21,244.49. All of the expenses for which reimbursement is requested are expenses which Shaw




250317\00001\64294656.v2
 Case 14-17886             Doc 424    Filed 11/13/18 Entered 11/13/18 15:51:56      Desc Main
                                      Document      Page 17 of 19


Fishman customarily recoups from its clients. An itemization of the expenses is attached hereto

as part of Exhibit A. The types of costs for which reimbursement is sought are listed below.

        Pacer Research                       Actual Cost               $1,594.10
        Postage                              Actual Cost               $186.67
        Federal Express/Shipping             Actual Cost               $71.63
        Westlaw                              Actual or Prorated Cost   $3,592.89
        Recorder of Deeds                    Actual Cost               $50.00
        Copying Services                     Actual Cost               $416.70
        Parking/Taxi                         Actual Cost               $267.82
        Photocopy                            $.10 per Page             $6.40
        Process Server                       Actual Cost               $443.00
        Messenger                            Actual Cost               $230.99
        Transcripts                          Actual Cost               $8,188.52
        Filing Fees                          Actual Cost               $512.00
        e-Discovery                          Actual Cost               $4,615.65
        Chicago Title Insurance Co.          Actual Cost               $420.00
        Witness                              Actual Cost               $120.00
        Working Meals                        Actual Cost               $404.87
        Court Reporter                       Actual Cost               $123.25

                                     Total                             $21,244.49

        28.     All of the expenses for which reimbursement is requested are actual and necessary

expenses which Shaw Fishman incurred in the course of providing services to the Trustee. All

expenses were billed in the same manner as Shaw Fishman bills its non-bankruptcy clients.

Further, the expenses for which reimbursement is sought constitute the types and amounts

previously allowed by bankruptcy judges in this and other judicial districts.

                                     Compliance with 11 U.S.C. § 504

        29.     In connection between the merger between Shaw Fishman and Fox Rothschild,

Shaw Fishman has assigned all of its receivables to Fox Rothschild, including the Fees and

Expenses sought by this Application. Shaw Fishman respectfully submits that this arrangement

complies with 11 U.S.C. § 504.




250317\00001\64294656.v2
 Case 14-17886             Doc 424   Filed 11/13/18 Entered 11/13/18 15:51:56       Desc Main
                                     Document      Page 18 of 19


                                               Notice

        30.      Notice of this Application has been provided in accordance with Federal Rule of

Bankruptcy Procedure 2002(a)(6) to (i) the Office of the United States Trustee; (ii) the Debtor;

and (iii) all creditors requesting notice in this case. Shaw Fishman requests that the Court finds

this notice sufficient under the circumstances.

                                            Conclusion

        WHEREFORE, Shaw Fishman Glantz and Towbin LLC respectfully requests the entry of

an order, substantially in the form attached hereto, that:

        a)       Approves and allows the Fees in the amount of $400,000.00 on a final basis for

services provided during the Application Period beginning July 9, 2015, through and including

June 10, 2018;

        b)       Approves and allows the Expenses in the amount of $21,244.49 on a final basis

for expenses incurred during the Application Period beginning July 9, 2015 through and

including June 10, 2018;

        c)       Authorizes the Trustee to pay Shaw Fishman $158,755.73 of the Fees and all of

Expenses; and

        d)       Provides Shaw Fishman with such additional relief as may be appropriate and just

under the circumstances.




250317\00001\64294656.v2
 Case 14-17886             Doc 424   Filed 11/13/18 Entered 11/13/18 15:51:56       Desc Main
                                     Document      Page 19 of 19



                                                Respectfully submitted,

                                                SHAW FISHMAN GLANTZ & TOWBIN LLC

Dated: November 13, 2018                        By:    /s/ Brian L. Shaw

                                                Brian L. Shaw
                                                David R. Doyle
                                                FOX ROTHSCHILD LLP
                                                321 North Clark Street, Suite 800
                                                Chicago, IL 60654
                                                Tel: (312) 541-0151
                                                Fax: (312) 980-3888

                                                Counsel for the Trustee




250317\00001\64294656.v2
